UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2009 [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission file number001-32904 Big Bear Mining Corp. (Exact name of small business issuer as specified in its charter) Nevada 20-4350483 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 110 S. Fairfax Ave., Los Angeles 90036 (Address of principal executive offices) (323) 377-2964 (Issuer's telephone number) N/A (Former name, former address and former fiscal year, if changed since last report) Check whether the issuer: (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes[X]No[ ] Indicate by checkmark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer¨ Accelerated filer¨ Non-accelerated filer“ (Do not check if a smaller reporting company) Smaller reporting companyX APPLICABLE ONLY TO CORPORATE ISSUERS State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date: 2,779,000 common shares issued and outstanding as at:May 15, 2009 Transitional Small Business Disclosure Format (Check one): Yes[ ]No[X] Check whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes[X]No[] PART I Item 1. Financial Statements Our financial statements are stated in United States Dollars (US$) and are prepared in accordance with United States Generally Accepted Accounting Principles. BIG BEAR MINING CORP. (AN EXPLORATION STAGE COMPANY) BALANCE SHEETS ASSETS March 31, December 31, (Unaudited) Current assets: Cash $ $ Total current assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) Current liabilities: Accounts payable $ $ Shareholder advance Total current liabilities Total liabilities STOCKHOLDERS' EQUITY (DEFICIT) Common stock, $.001 par value, 30,000,000 shares authorized, 2,779,000 shares issued and outstanding Additional paid-in-capital Deficit accumulated during the exploration stage ) ) Total stockholders' equity (deficit) ) TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) $ $ See accompanying notes to financial statements 2 BIG BEAR MINING CORP. (AN EXPLORATION STAGE COMPANY) STATEMENTS OF OPERATIONS Three MonthsEnded March 31, 2009 and 2008 and Period from April 14, 2005 (Inception) through March 31, 2009 (UNAUDITED) Three Months Ended March 31, 2009 Three Months Ended March 31, 2008 Inceptionthrough March 31, 2009 Expenses: General and administrative $ $ $ Net loss $ ) $ ) $ ) Net loss per share: Basic and diluted $ ) $ ) Weighted average shares outstanding: Basic and diluted See accompanying notes to financial statements 3 BIG BEAR MINING CORP. (AN EXPLORATION STAGE COMPANY) STATEMENTS OF CASH FLOWS Three MonthsEnded March 31, 2009 and 2008 and Period from April 14, 2005 (Inception) through March 31, 2009 (UNAUDITED) Three Months Ended March 31, 2009 Three Months Ended March 31, 2008 Inception through
